SATER, District Judge.
In each case a demurrer has been filed to the petition, and should, in my judgment, be sustained for the following reasons:
[1] 1. Demurrage is a terminal charge—a part of the charge for transportation. Lehigh Valley R. R. Co. v. U. S., 188 Fed. 879, 884-886, 110 C. C. A. 513; Wilson Produce Co. v. Penna. R. R. Co., 14 Interst. Com. Com’n R., 170, 174; Michie v. N. Y., N. H. & H. R. R. Co. (C. C.) 151 Fed. 694. If it be conceded that the purpose of demur-rage is primarily to prevent the detention of cars, the enforcement of its payment is also to be regarded as a part of the charge of transportation. In re Investigation and Suspension of Advances and Demurrage Charges, etc., 25 Interst. Com. Com’n R., 314, 315; Industrial Railways Cases, 29 Interst. Com. Com’n R., 212, 237. The demurrage charge is a proper one, whether it is regarded as or as relating to facilities of shipment, services in connection with the delivery of goods, or the storage or handling of the same. Chicago, R. I. & Pac. Ry. Co. v. Hardwick Elevator Co., 226 U. S. 426, 33 Sup. Ct. 174, 57 L. Ed. 284, 46 L. R. A. (N. S.) 203.
[2] 2. On the averments made in their respective petitions, payments were not made under protest or duress, but voluntarily. Recovery, therefore, cannot be had. See Chesebrough v. United States, 192 U. S. 253, 24 Sup. Ct. 262, 48 L. Ed. 432, in which section 3220, Revised Statutes of the United States (now section 1316a, 40 Stat. 1145 [Comp. St. Ann. Supp. 1919, § 5944]), was considered. None of the pleadings make a case coming within any exception mentioned in United States v. N. Y. & Cuba Mail Steamship Co., 200 U. S. 488, 26 Sup. Ct. 327, 50 L. Ed. 569.
The demurrer in each of the above-entitled cases is sustained.